Citation Nr: 0010294	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  94-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or at the 
housebound rate.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded in July 
1998 for additional development.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's post traumatic stress disorder is 
manifested by such symptoms as to preclude him from obtaining 
or maintaining employment.

2.  The veteran's single service-connected disability is PTSD 
currently rated as 100 percent disabling.

3.  PTSD does not prevent the appellant from caring for his 
daily personal needs, and does not render him unable to 
protect himself from the hazards of daily living.

4.  The veteran is not substantially confined to his house or 
immediate premises as a result of PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound are not met.  38 U.S.C.A. §§ 1114, 5107 
(West 1991 & Supp 1999); 38 C.F.R. §§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for PTSD

The veteran served on active duty from February 1967 to 
October 1971.  Service records indicate that he served in the 
Republic of Vietnam from April 1968 to October 1969.  A 
Record of Trial from the veteran's General Court Martial 
(GCM) in May 1971 reflects the veteran's receipt of the 
Combat Action Ribbon and the Presidential Unit Citation.  

After his GCM conviction, the veteran was returned to duty, 
in large part because of his successful record of achievement 
while serving in combat in Vietnam.  However, in September 
1971, he was medically evaluated for retention in service 
after becoming angry and striking his wife.  The veteran was 
diagnosed with an explosive personality disorder and 
recommended for separation from service.  

The veteran originally sought entitlement to service 
connection for PTSD in April 1982.  He was afforded a VA 
examination in June 1982 where he was diagnosed with delayed 
stress reaction.  The examiner noted that the veteran's 
impairment for employment was moderate to severe and his 
social impairment was severe.  In a January 1983 statement, 
the VA examiner opined that the veteran's state in 1971 was 
essentially unchanged in 1982, whether called explosive 
personality disorder or PTSD.  

The veteran was afforded a VA evaluation in April 1983 by a 
social worker.  The report indicated that the veteran was 
treatable but that the process would be a lengthy one.  The 
social worker's assessment was chronic, severe PTSD with 
secondary elaboration involving alcohol and drug abuse, 
vocational instability and aggressive-provocation behavior in 
challenging situations.  

The veteran's Record of Trial was associated with the claims 
file at this time.  The history of the veteran's combat 
activities in Vietnam was noted and he was granted service 
connection for PTSD in August 1983.  He was assigned a 30 
percent rating.  

The veteran then underwent a series of hospitalizations in VA 
facilities from 1983 to 1988 as well as undergoing outpatient 
treatment.  He was afforded a VA examination in May 1988 
where the examiner opined that the veteran was unable to hold 
a job for any significant time because of his then current 
symptoms.  By way of a rating decision, dated in July 1988, 
the veteran's disability rating was increased to 50 percent.

Subsequent to the July 1988 rating decision, the veteran was 
again hospitalized on several occasions for his PTSD.  He was 
afforded a VA examination in January 1991.  The examiner 
concluded that the veteran was permanently and totally 
disabled due to his PTSD.  He further opined that the veteran 
was not capable of sustained ruminative employment.

Additional treatment records for the period from March 1990 
to May 1991 reflect that the veteran was housed at a VA 
domiciliary for a part of that time while undergoing 
continued treatment for his PTSD.

The veteran submitted his current claim for an increased 
rating for his PTSD disability in April 1992.  Associated 
with the claims file at that time was a discharge summary 
from the VA medical center (VAMC) in Dayton, Ohio, for the 
period from March 16, 1992, to March 20, 1992.  The discharge 
summary listed the veteran's diagnoses as: PTSD, by history; 
adjustment disorder with anxious features and consider panic 
disorder with agoraphobia; and benzodiazepine dependence.

The veteran's substantive appeal was received in October 
1992.  He said that he was unable to work because his 
medications made him almost dysfunctional.  He said that he 
had not been able to maintain relationships with either his 
family or friends due to PTSD flashbacks, rage and 
depression.

The veteran's treating psychiatrist provided a statement in 
July 1992 wherein he said that the appellant needed help in 
activities of daily living (ADL) because of psychiatric 
problems.  The psychiatrist said that the veteran required 
assistance with cooking, grocery shopping and transportation.  
He also needed someone to escort him to places.

The veteran was afforded a VA PTSD examination in November 
1992.  The mental status examination reported the veteran as 
oriented times three.  He was casually dressed.  There was no 
evidence of hallucinations nor of delusions.  He was able to 
do serial sevens with ease.  His speech was entirely within 
normal limits and showed and excellent vocabulary.  The 
veteran rated his current mood as a three on a scale of one 
to ten.  The examiner reported that the veteran was not able 
to drive a car at all.  The veteran reported that he would 
become too angry and inclined to use the car as a weapon.  
The examiner remarked that everything that the veteran did 
during the day or night was in preparation for combat 
experiences again.  The examiner's diagnoses were: PTSD with 
moderate to severe symptoms; previous history of ethanol/drug 
abuse; and intermittent explosive disorder.  The examiner 
added that he was unable to identify any forms of employment 
that the veteran would be suitable for at the time of the 
examination.  A vocational rehabilitation evaluation was 
recommended.  

Associated with the claims file is a psychological testing 
report dated in May 1993.  The examiner concluded that the 
veteran showed consistent evidence of both PTSD and emotional 
control problems.  Deficits, in general, appeared to be 
chronic and severe.  The diagnoses were: PTSD; intermittent 
explosive disorder; and alcohol abuse (with history of 
polysubstance dependence).

Associated with the claims file are VA treatment records for 
the period from March 1991 to March 1993, as well as a 
discharge summary for a period of hospitalization in May 
1993.  The treatment records reflect ongoing mental hygiene 
clinic visits by the veteran.  The May 1993 discharge summary 
documented hospitalization after the veteran overdosed with 
Soma and alcohol.  The veteran underwent therapy and 
medication treatments while inpatient and was discharged to 
his home.

The veteran's case was remanded in May 1996 to obtain, inter 
alia, any additional pertinent treatment records from May 
1993 and the veteran's Chapter 31 vocational rehabilitation 
folder.  The vocational rehabilitation folder was associated 
with the claims file.  A review of the folder shows that the 
veteran underwent a vocational evaluation in June 1984.  The 
veteran had a high school education.  He had had several jobs 
after service but had left the jobs due to a buildup of 
stress.  After a period of assessment, it was determined that 
his major barrier to employment was his difficulty in 
handling interpersonal relationships.  He was employed at a 
Goodwill Industries training program from June 1984 to 
December 1985.  Periodic evaluation reports noted a generally 
acceptable level of performance, although there were several 
periods of regression due to increased stress.  The veteran 
was noted to be fit for sheltered employment.  A vocational 
psychological testing report, dated in November 1986, noted 
that the veteran had significant abilities that appeared to 
be marketable.  However, the veteran presented as somewhat 
fragile and did not consider himself to be job ready.  The 
psychologist recommended development of job obtaining skills 
in order to secure employment with the least amount of 
stress.  

Associated with the claims file are VA treatment records for 
the period from July 1993 to May 1996.  The records reflect 
several instances of treatment in the mental hygiene clinic.  
Entries dated in 1994 reflect several attempts at work by the 
veteran but show his eventual quitting due to an inability to 
handle stress.  

The veteran was afforded a VA psychiatric examination in July 
1996.  The veteran reported two main problems.  One was PTSD 
ever since his return from combat in Vietnam.  The second was 
his drug and alcohol abuse.  The veteran related that he had 
terrible feelings toward authority, difficulty in maintaining 
a job, and difficulty interacting with other people or being 
around other people, especially at work or in close 
relationships.  He said that he spent his entire day at home.  
He said that his son would come over and cook for him or take 
him shopping.  The veteran related that his last drug and 
alcohol abuse was approximately one week prior to the 
examination.  The veteran was observed to look older that his 
stated age of 47.  The veteran was accompanied by his eight 
year old niece who he said helped him and spent time with 
him.  The veteran was quite verbal and his speech was goal-
directed.  He said that he had difficulty sleeping and 
repeated nightmares about Vietnam.  He said the nightmares 
occurred three to five times per week.  He also said that he 
easily startled and would become paranoid if someone looked 
at him.  He related a history of violence with little 
provocation.  He denied having any hallucinations or 
delusions.  He did not appear to be homicidal or suicidal.  
He was somewhat easily irritated during the interview.  The 
examiner reported that the veteran had no flight of ideas, or 
display evidence of manic or hypomanic behavior.  There was 
no evidence of major depressive or vegetative signs.  The 
examiner's pertinent diagnoses were: PTSD; polysubstance 
abuse, chronic with recent drug abuse; alcohol dependence; 
crack cocaine abuse; opiate abuse; benzodiazepine abuse; and 
marijuana abuse.  He was assigned a Global Assessment of 
Functioning (GAF) score of 60.

The examiner also said that the veteran's violent temper was 
a chronic problem for him.  The examiner said that the 
veteran was not able to function and that it was his 
professional opinion that the appellant was not able to hold 
a job for any prolonged period of time.  The veteran was not 
able to function with other people due to his explosive 
personality and lack of empathy for other people.  

The veteran was afforded a VA examination in August 1996 to 
assess his condition in regard to his aid and attendance 
claim.  The veteran was brought to the examination by the 
Project Mobility Service.  He said that he was not capable of 
going on the bus alone or able to drive a car.  He also said 
that he was not able to go out of the house alone due to his 
emotional problems.  The veteran said that whenever he left 
his house he was always accompanied by his son or with the 
assistance of Project Mobility Service.  He lived in a rental 
apartment with his 24 year old son.  There were no 
abnormalities reported on the physical examination.  The 
veteran said that he could not cook or clean the house.  He 
was able to dress himself, shave himself, bathe, and take 
care of the needs of nature.  The veteran related that he had 
anxiety and panicked whenever he goes out alone.  He spent 
his days watching television and reading.  He said that his 
son paid his bills and handled his money.  The examiner's 
diagnoses were PTSD, polysubstance abuse, alcohol dependence 
and morbid obesity.

The veteran was afforded a VA psychiatric examination in 
November 1996.  The mental status examination reported that 
the veteran was casually dressed, clean and walked with a 
fairly erect posture.  He was rather tense and apprehensive.  
The veteran was noted to be frank and cooperative.  His 
speech rate and volume was within normal limits with 
occasional periods of halting.  On a few occasions he was 
rather easily overwhelmed with increased accompanying 
symptoms of agitation, especially noticed when the issue 
discussion was about his Vietnam experience.  The veteran was 
easily stressed and overwhelmed.  There was no evidence of 
thought disturbance nor psychosis noted.  His memory was 
fairly intact except for one military incident.  The examiner 
said that the veteran continued to experience recurrent and 
distressing symptoms of PTSD of moderate to severe degree.  
On occasion the veteran indulged on a secondary basis, 
symptomatic alcohol use and cannabis over use to abuse when 
he was particularly bothered with his PTSD symptomatology and 
difficulties with other people.  The examiner's diagnoses 
were: PTSD, and history of alcohol and cannabis abuse with 
episodic symptomatic use.  The examiner assigned a GAF score 
of 56 to 58 due to continued moderate to severe impairment.  
The examiner added that the veteran had the mental capacity 
to handle his finances, however he chose to have his son 
attend to and assist him on financial affairs.

The veteran was afforded a VA psychiatric examination in 
August 1997 in order to address the veteran's etiology of his 
substance abuse, to determine and discuss any causal 
relationships between the veteran's PTSD and substance abuse, 
and to determine whether the appellant's PTSD aggravated his 
substance abuse problem.  The examiner interviewed the 
veteran, reviewed his records and consulted with the VA 
examiner from the July 1996 examination and the veteran's 
treating VA psychiatrist.  The examiner said the consensus 
was that there was a causal relationship between the 
veteran's PTSD and substance abuse, and that PTSD aggravated 
his substance abuse.  The examiner provided diagnoses of 
chronic PTSD, and alcohol and cannabis abuse, and assigned a 
GAF score of 55-56.

The veteran's PTSD disability rating was increased to 70 
percent in March 1998.

Associated with the claims file are VA treatment records for 
the period from June 1996 to June 1998.  The records reflect 
continued periodic clinical treatment for the veteran's PTSD 
symptoms. 

The veteran was afforded a VA psychiatric examination in 
September 1998.  He related maintaining sobriety for several 
years and attending Alcoholics Anonymous (AA) meetings.  He 
also kept scheduled appointments for VA follow-up of his 
PTSD.  Twice a week he sat in on his step-grandson's class at 
school.  The veteran reported that he felt much better and 
had seen significant improvement in his symptoms.  He still 
had nightmares about his experiences in Vietnam.  The mental 
status examination reported the veteran as alert and oriented 
times three.  He was cooperative with the examination.  He 
had good eye contact, was able to readily engage, 
spontaneously verbal, and appropriately groomed.  He had 
minimal anxiety, without abnormal movement and was without 
psychomotor agitation or psychomotor retardation.  There was 
some evidence of irritability when he discussed certain 
aspects of his military experience.  His speech was at a 
normal rate and tone, coherent and circumstantial.  His 
thoughts were linear with some evidence of paranoid thinking 
when in crowds such as at the grocery store or when he 
thought others were looking at him.  There was no evidence of 
delusional thinking and or a thought disorder.  The veteran 
denied auditory and visual hallucinations.  He also denied 
homicidal or suicidal ideation or plans.  His affect was 
bright and nonlabile and appropriate.  His mood was described 
as "improving" and he appeared euthymic during the 
assessment.  The veteran's cognition was reported as grossly 
well preserved and his memory was intact.  There was evidence 
of abstract thinking.  His insight and judgment were fair.  
The examiner diagnosed chronic PTSD; and alcohol, cannabis 
and cocaine abuse, each in remission.  She also diagnosed 
rule out cocaine dependence.  The examiner assigned a GAF 
score of 55, and added that the veteran will probably be 
required to be sustained on medication for life.  

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125 (1999).  The new 
criteria for evaluating service connected psychiatric 
disability were codified at 38 C.F.R. § 4.130 (1999).  The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  In light of Karnas, 
the Board will proceed to analyze the veteran's PTSD claim 
under both sets of criteria to determine if one is more 
favorable to him.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 70 
percent rating was applicable where the ability to establish 
or maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the appellant was demonstrably 
unable to obtain or retain employment.  The three criteria 
for a 100 percent criteria were independent of one another 
and only one needed be met to be awarded a 100 percent 
disability.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1999), a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267.  A GAF score of 51 to 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

In reviewing the evidence of record, the Board notes that the 
veteran has displayed evidence of PTSD since service as per 
the VA examiner's assessment in 1983.  He has been 
hospitalized numerous times for his PSTD, although these 
occurred in the 1980's and prior to his current claim for an 
increased rating.  The VA examiner in November 1992 could not 
identify any suitable employment for the veteran.  The VA 
examiner from the July 1996 examination said that the veteran 
was not able to function and/or to hold a job for any 
prolonged period of time, and the Board notes that the 
veteran has not been employed since at least 1994 according 
to entries contained in VA outpatient treatment records.  His 
employment history has been sporadic at best despite 
vocational rehabilitation efforts from 1984 to 1989.  

While the veteran's GAF scores have been in the 51 to 60 
range and reflect what that scale terms as moderate symptoms, 
each VA examiner has noted his near complete isolation from 
others and his extreme sensitivity to stressful situations.  
The latest VA examination reported a GAF of 55 even with the 
veteran's substance abuse noted to be in remission at that 
time.  Despite the veteran's years of therapy and treatment, 
as well as his reported "improvement" of symptoms as of 
September 1998, he still has been consistently scored in the 
51 to 60 range, with symptoms continually described as 
moderate to severe.  Moreover, no examiner, since the 1992 
claim for an increased rating, has stated that the veteran 
was capable of being employed.

Therefore, after assessing all the evidence of record, and 
resolving reasonable doubt in favor of the veteran, the Board 
finds that he satisfies the criteria for a 100 percent rating 
under the prior regulations.  In that regard, the veteran's 
PTSD is such that he is unable to maintain employment.  
Johnson, 7 Vet. App. at 97.  (The criteria for a 100 percent 
rating are each independent bases for granting a 100 percent 
rating).  In light of the Board's determination under the old 
regulations, there is no basis for a discussion of an 
increased rating under the amended regulations.  

II.  Aid and Attendance

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance. 38 C.F.R. § 3.350(h) 
(1999).  The following factors will be accorded consideration 
in determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352.

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, and has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or when the veteran is 
substantially confined as a direct result of his service-
connected disabilities to his dwelling and the immediate 
premises and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

In this case, the veteran was granted service connection for 
his PTSD disability in August 1983.  The evidence of record 
does not show, however, that the veteran is unable to care 
for himself in regard to the activities of daily living due 
to PTSD.  He is not bedridden, and while the veteran lives 
with his 24 year old son, he is capable of getting out and 
about on his own if he chooses.  He goes to his step-
grandson's school on a regular basis.  He does not drive but 
is able to make his medical appointments with assistance and 
does continue to meet his scheduled appointments as noted in 
the September 1998 VA examination report.  In short, there is 
no evidence that the veteran satisfies the necessary criteria 
for aid and attendance or that he is housebound.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a 100 percent rating for PTSD is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Special monthly compensation based on the need for regular 
aid and attendance, or on account of being housebound is 
denied.


REMAND

As held above, the veteran is entitled to a 100 percent 
schedular rating for PTSD.  As the effective date of that 
award is inextricably intertwined with the appellant's 
entitlement to a TDIU the Board concludes that it would 
violate the appellant's right to due process to adjudicate 
any entitlement to a TDIU prior to the RO's assignment of an 
effective date for the total schedular rating for PTSD.  See 
generally, Green v. West, 11 Vet. App. 472, 476 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, further 
development is in order. 

Hence, this case is REMANDED for the following action:

1.  The RO should issue a rating decision 
implementing the Board's grant of a 100 
percent schedular rating for PTSD.  If 
the effective date of the schedular 
rating assigned is prior to any 
entitlement based on the veteran's TDIU 
claim, the TDIU issue is moot as a matter 
of law, and the claim must be returned to 
the Board for formal dismissal action.  
Green.  If, however, the effective date 
for the 100 percent schedular rating for 
PTSD is after the date of the TDIU claim, 
the RO should then adjudicate whether the 
veteran satisfies the criteria for a TDIU 
prior to the effective date for the 
schedular rating.

2.  If the determination is unfavorable 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran unless he is notified by 
the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 15 -


- 1 -


